Citation Nr: 1600355	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-08 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ankle disability.

2.  Entitlement to an increased rating for right trochanter bursitis, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for residuals, medial meniscus and anterior cruciate ligament tears, status post reconstruction surgery, right knee, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to May 1997.

These matters come to the Board of Veterans' Appeals (Board) from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in June 2012, a statement of the case was issued in January 2014, and a substantive appeal was received in March 2014.

The Veteran testified at a Board hearing in September 2015; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that following the Board hearing he was going to undergo an MRI of the right hip due to the possibility of a torn labrum, and was also scheduled to undergo x-ray examinations of the right ankle and right knee to determine a course of treatment.  09/24/2015 VBMS entry, Hearing Testimony at 12.  Such treatment is with Dr. N.M.  Id. at 11.  After obtaining an appropriate release from the Veteran, such records should be requested.  

The Veteran asserts that his right ankle disability is due to or aggravated by his service-connected right knee and right hip disabilities.  

In October 2011, the Veteran underwent a VA examination wherein the examiner opined that it was less likely as not that the current right ankle condition was caused by, aggravated by, or related to the service-connected right knee condition.  The examiner stated that there was no known medical authority or peer reviewed medical literature which would support such a contention and no significant biomechanical disturbance of gait was found on examination.  

In September 2015, the Veteran's physical therapist noted that the Veteran ambulated with a generalized antalgic gait pattern with reduced velocity, as well as reduced weight shift onto right with associated contra lateral hip drop.  09/29/2015 VBMS entry, Medical Treatment Record-Non-Government Facility.  

The opinion of the VA examiner did not address a secondary relationship between the ankle and hip.  Moreover, in a November 2015 statement, the physical therapist opined that it is more likely than not that the physical trauma suffered during the Veteran's military service which has led to multiple right knee surgeries as noted in his records caused and contributed to the chronic right ankle pain and right hip bursitis condition which is secondary to continued deficits in the right knee.  11/18/2015 VBMS entry, Medical Treatment Record-Non-Government Facility.  

In light of the opinion and findings of the physical therapist, and the contentions of the Veteran, he should be afforded a new VA examination to assess any secondary relationship between the Veteran's service-connected disabilities and his right ankle disability.  

The October 2011 VA examination assessed the severity of his right hip and right knee disabilities.  The Veteran has testified that his disabilities have worsened since the most recent VA examination.  Likewise, a September 2015 report from his physical therapist reflects reduced range of motion and decreased stability and strength in the right lower extremity.  09/29/2015 VBMS entry, Medical Treatment Record-Non-Government Facility.  The Veteran should be afforded a VA examination to assess the severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining an appropriate release from the Veteran, request treatment records from Dr. N.M.  

If such efforts prove unsuccessful, documentation to that effect should be added to the Virtual folder.  

2.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise in order to ascertain the nature and etiology of his claimed right ankle disability and the severity of his right knee and right hip disabilities.  It is imperative that the Virtual folders be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should respond to the following:

a)  Please state whether any right ankle disability is at least as likely as not (50 percent or greater probability) caused by a right knee disability.  

b)  Please state whether any right ankle disability has at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a right knee disability? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

c)  Please state whether any right ankle disability is at least as likely as not (50 percent or greater probability) caused by a right hip disability.  

d)  Please state whether any right ankle disability has at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a right hip disability? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

With regard to the right hip, the examiner is specifically requested to indicate whether the disability is manifested by limitation of motion, and if so, describe applicable ranges of motion (flexion, extension and rotation) in terms of degrees.  The examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should report whether there is limitation of abduction of, motion lost beyond 10 degrees.

With regard to the right knee, range of motion testing should be accomplished and the examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation. 

The examiner should also provide an opinion concerning the impact of the Veteran's right hip and right hip disabilities on his ability to work, to include how the hip and knee disabilities affect his functioning.  The examiner should describe the types of limitations he would experience as a result of his right hip and right knee disabilities.  

The examiner should give reasons for all opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

3.  If any of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




